                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




JOSEPHINE COUNTY,
                                                                   Case No. 1:18-cv-00566-CL
               Plaintiffs,
                                                                    ORDER
       v.

STATE OF OREGON and ATTORNEY
GENERAL ELLEN F. ROSENBLUM,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 18),

and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Plaintiff filed objections to the Findings and Recommendation. Accordingly, I have reviewed the

file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v. Commodore



1 –ORDER
Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude the report is

correct.

       Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 18) is adopted.

Defendants’ motion to dismiss (ECF No. 5) is GRANTED and this action is DISMISSED, with

prejudice.

IT IS SO ORDERED.

       DATED this 23rd day of October, 2018.



                                             _______/s/ Michael J. McShane________
                                                     Michael McShane
                                                 United States District Judge




2 –ORDER
